Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). (The drawings appear to be in the WIPO pub, but have not made it in to the US filing.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 6, 9,  is rejected under 35 U.S.C. 102a2 as being anticipated by Montague (US 20180072383 A1).
	Regarding Claim 1, Montague discloses Watercraft (10) for transporting at least one person on a water surface (100), comprising an input device (16) [paragraph 96] for providing a control instruction, wherein the control instruction depends on an input movement (18) of the person and the input movement (18) can be carried out during travel with the watercraft (10), a control device (22) for [paragraph 109, 110, 111], a transmission device (66) [paragraph 66] for transmitting the control instruction from the input device (16) to the control device (22), a steering device (36) [paragraph 54] for providing a change in direction of the watercraft taking place along the water surface as a function of a steering movement (38) by the person, characterized in that a holding device (30) is provided for enabling a supporting function for the person operating the watercraft [Fig. 10a], wherein the input movement (18) can be carried out independently of the steering movement (38) and/or the supporting function[This can be carried out because it is electronic], wherein the holding device (30) has a first support area (46) for the first hand of the person and a second support area (48) for the second hand of the person, wherein a propulsion device (50) is provided for providing a propulsive force, wherein the propulsive force can be controlled by the person by actuating a speed control element (56), [See Fig. 10a]  wherein the input device comprises an input element which is arranged on the first support area (46) wherein the speed control element (56) is arranged on the second support area (48). [Paragraph 70, paragraph 96]

Regarding Claim 2, Montague discloses Watercraft (10) according to claim 1, wherein the steering device (36) is arranged on the holding device and/or the input device (16) is arranged on the holding device and/or the input device (16) is arranged on the steering device (36). [Paragraph 54, paragraph 96]

Regarding Claim 3, Montague discloses Watercraft (10) according to claim 1, wherein a first hydrofoil device (24) for providing a first lift force is provided, comprising at least one first hydrofoil element (26) which is effective in the water and the control instruction can cause a displacement of the first hydrofoil device (24) and/or a rotation of the first hydrofoil element and/or a change in the flow [Paragraph 151]

Regarding Claim 4, Montague discloses Watercraft (10) according to claim 3, wherein a second hydrofoil device (60) having at least one second hydrofoil element is provided for providing a second lift force on the watercraft, wherein the control instruction can cause a displacement of the second hydrofoil device (60) and/or a rotation of the second hydrofoil element and/or change in the angle of attack of the second hydrofoil element (62) and/or a change in the flow conditions of the second hydrofoil element (62). [1902, See Fig 19]

Regarding Claim 6, Montague discloses Watercraft (10) according to claim 1, wherein the propulsive force is transmitted from the propulsion device (50) to the watercraft via the first and/or second hydrofoil device (24, 60).[See Fig. 12.]

Regarding Claim 9, Montague discloses Watercraft (10) according to claim 4, wherein the steering device (36) comprises the first and/or second hydrofoil device (24, 60) and/or the propulsion device (50), for which purpose the first and/or second hydrofoil device (24, 60) and/or the propulsion device (50) can be rotated as a function of the steering movement (38). [Paragraph 54]

Regarding Claim 10, Montague discloses Watercraft (10) according to claim 1, wherein a floating body element (12) providing a buoyancy force is provided with a receiving area (14) for the person assigned therewith. [See Fig. 10a]


Regarding Claim 11, Montague discloses for transporting at least one person on a water surface, comprising an input device for providing a control instruction, wherein the control instruction depends on an input movement of the person and the input movement can be carried out during travel with the watercraft, a control device for providing a change and thus a selective increase and decrease of the lift force as a function of the control instruction, a transmission device for transmitting the control instruction from the input device to the control device, a steering device for providing a change in direction of the watercraft taking place along the water surface as a function of a steering movement by the person, characterized in that a holding device is provided for enabling a supporting function for the person operating the watercraft, wherein the input movement can be carried out independently of the steering movement and/or the supporting function, wherein the control instruction is an electrical signal and the transmission device comprises a signal processing element and an actuator element, wherein the signal processing element is arranged to receive the control instruction and forward it to the actuator element, wherein the actuator element acts on the control device in such a way that a change and thus a selective increase and decrease of the lift force can be carried out as a function of the control instruction. [See paragraph 151]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Montague (US 20180072383 A1) in view of Levine (US 20040154520 A1)
Regarding Claim 12, Montague discloses Watercraft according to claim 11, wherein the control instruction is a first control instruction (paragraph 151) but does not explicitly disclose a further, second control instruction for changing the lift force is output automatically by a closed-loop control device via a signal processing element to the control device. 
	Levine discloses disclose a further, second control instruction for changing the lift force is output automatically by a closed-loop control device via a signal processing element to the control device. (Fig. 10)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to include the , second control instruction for changing the lift force is output automatically by a closed-loop control device via a signal processing element to the control device with the device of Montague.  The motivation to modify Montague is the controllers typically control by generating signals.

Regarding Claim 13, Montague in view of Levine discloses Watercraft according to claim 12, wherein the closed-loop control device comprises a sensor device for detecting a distance of the watercraft from the water surface. (See Levine Fig 10, Element 36)

Regarding Claim 14, Montague in view of Levine discloses Watercraft according to claim 13, wherein the control device is controlled by the second control instruction for providing an automatic height distance and leveling of the watercraft from the water surface. (See Levine Fig 10.)

Regarding Claim 15, Montague in view of Levine discloses Watercraft according to claim 14, wherein the sensor device is arranged to detect a wave motion upstream of the watercraft in the direction of travel. (This “arrangement” is described by a height sensor over time in the direction of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        3 July 2021